
	

113 SRES 126 ATS: Recognizing the teachers of the United States for their contributions to the development and progress of our country.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Reid (for
			 Mr. Lautenberg (for himself,
			 Mrs. Murray, Mr. Johnson of South Dakota,
			 Ms. Landrieu, Mr. Warner, Ms.
			 Stabenow, Mr. Coons,
			 Mr. Begich, and Mr. Cardin)) submitted the following resolution;
			 which was referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		
			May 8, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the teachers of the United
		  States for their contributions to the development and progress of our
		  country.
	
	
		Whereas education is the foundation of the current and
			 future strength of the United States;
		Whereas teachers and other education staff have earned and
			 deserve the respect of students and communities for selfless dedication to
			 children in the United States;
		Whereas the purpose of National Teacher Appreciation
			 Week, which is May 6, 2013, through May 10, 2013, is to raise public
			 awareness of the important contributions of teachers and to promote greater
			 respect and understanding for the teaching profession;
		Whereas the teachers of the United States play an
			 important role in preparing children to be positive and contributing members of
			 society; and
		Whereas students, schools, communities, and a number of
			 organizations host teacher appreciation events in recognition of National
			 Teacher Appreciation Week: Now, therefore, be it
		
	
		That the Senate—
			(1)thanks teachers
			 for their service;
			(2)promotes the
			 profession of teaching; and
			(3)recognizes
			 students, parents, school administrators, and public officials who participate
			 in teacher appreciation events during National Teacher Appreciation
			 Week.
			
